DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 06/23/2022. This communication is considered fully responsive and sets forth below:

Allowable Subject Matter
Claims 10, 12, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 1-6 ,11, 15-18,24-26 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pirskanen et al. US 20130188530 A1 in view of Abedini et al US 20190140812 A1 
Regarding claim 1, Pirskanen et al. US 20130188530 A1 discloses 1. (Currently Amended) A method for wireless communication at a user equipment (UE), comprising: 		receiving control information indicating a default operating mode for a zone corresponding to a location of the UE, 0046] discloses the network configures the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information), wherein[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,			

wherein the selected operating mode comprises the full duplex mode  or the half duplex mode and is the same as or different from the indicated default operating mode for the zone 
[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,	
communicating with a base station according to the selected operating mode [0054] discloses the network communicates with the UEs using the configured time dependence of the operational mode. [0046] the time dependent partial full-duplex operation including bandwidth allocations for the full-duplex and half-duplex periods.	
Pirskanen does not explicitly disclose wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in the same time period, and selecting an operating mode for the UE based at least in part on operating conditions,
Abedini et al US 2019 / 0140812 A1 discloses
wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period [0079] the selected duplex mode may be a full duplex mode, in which UE transmits and receives communications in the same time resources  of a TTI  (i.e. a same time period) or 
a half duplex mode supporting uplink or downlink communications by the UE in the same time period [0079] the selected duplex mode may be a half-duplex mode, in which the UE  transmits or receives communications, in the same time resources of a TTI (i.e. same time period). A half-duplex mode is a transmission mode or a reception mode);
selecting an operating mode for the UE based at least in part on operating conditions, [0089] The wireless device determines a duplex mode for the communications based on level of interference (i.e. operating conditions), for example , the wireless device  selects a full duplex mode when both a transmission and a reception involve a control channel, which may be received with a lower SINR (e.g., a higher interference), the wireless device  selects a half-duplex mode when the transmission and/or reception involve a data channel, which should be received with a larger SINR (e.g., a smaller interference).  Wherein [0093] The wireless device transmits and/or receives communications based on the power configurations and the duplex mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in the same time period, and  selecting an operating mode for the UE based at least in part on operating conditions, ,as taught by Abedini ,in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).	
Regarding claim 15, Pirskanen et al. US 20130188530 A1 discloses a method for wireless communication at a network device, comprising: 						determining a default operating mode for user equipment (UE) for a zone corresponding to a location of the network device [0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and  [0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,				transmitting control information indicating the default operating mode to one or more UEs in the zone [0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and [0048] discloses the UEs in the center cell area (i.e. first zone) utilizes a full-duplex, and the UEs which are closer to the cell boarder (i.e. second zone) utilizes half-duplex; and 					communicating with the one or more UEs in the zone based at least in part on the indication of the default operating mode [0054] discloses the network communicates with the UEs using the configured time dependence of the operational mode. [0046] the time dependent partial full-duplex operation including bandwidth allocations for the full-duplex and half-duplex periods.											Pirskanen does not explicitly disclose wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in a same time period.												Abedini et al US 2019 / 0140812 A1 discloses wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period [0079] the selected duplex mode may be a full duplex mode, in which the base station  or UE  may transmit and receive communications in the same time resources  of a TTI  (i.e. a same time period) or 									a half duplex mode supporting uplink or downlink communications by the UE in a same time period [0079] the selected duplex mode may be a half-duplex mode, in which the base station  or UE  may transmit or receive communications, in the same time resources of a TTI (i.e. same time period). A half-duplex mode may be a transmission mode or a reception mode. 		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in the same time period ,as taught by Abedini ,in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).	
Regarding claim 24, Pirskanen et al. US 20130188530 A1 discloses An apparatus for wireless communication at a user equipment (UE)( fig.4, UE), comprising: a processor , memory coupled with the processor ( fig.4, UE comprising  processor and memory ); and instructions stored in the memory and executable by the processor [0059] disclose  a memory comprising program instructions to be executed by processor) to cause the apparatus to: 				receive control information indicating a default operating mode for a zone corresponding to a location of the UE [0046] discloses the network configures the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information), wherein[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,	
wherein the selected operating mode comprises the full duplex mode or the half duplex mode and is the same as or different from the indicated default operating mode for the zone 
[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,
communicating with a network entity according to the selected operating mode [0054] discloses the network communicates with the UEs using the configured time dependence of the operational mode. [0046] the time dependent partial full-duplex operation including bandwidth allocations for the full-duplex and half-duplex periods.
Pirskanen does not explicitly disclose wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in the same time period, and select an operating mode for the UE based at least in part on operating conditions,
Abedini et al US 2019 / 0140812 A1 discloses
wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period [0079] the selected duplex mode may be a full duplex mode, in which UE transmits and receives communications in the same time resources of a TTI (i.e. a same time period) or 
a half duplex mode supporting uplink or downlink communications by the UE in the same time period [0079] the selected duplex mode may be a half-duplex mode, in which the UE transmits or receives communications, in the same time resources of a TTI (i.e. same time period). A half-duplex mode is a transmission mode or a reception mode);
select an operating mode for the UE based at least in part on operating conditions, [0089] The wireless device determines a duplex mode for the communications based on level of interference (i.e. operating conditions), for example , the wireless device  selects a full duplex mode when both a transmission and a reception involve a control channel, which may be received with a lower SINR (e.g., a higher interference), the wireless device  selects a half-duplex mode when the transmission and/or reception involve a data channel, which should be received with a larger SINR (e.g., a smaller interference).  Wherein [0093] The wireless device transmits and/or receives communications based on the power configurations and the duplex mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in the same time period, and  select an operating mode for the UE based at least in part on operating conditions, ,as taught by Abedini ,in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).	
Regarding claim 27, Pirskanen et al. US 20130188530 A1 discloses an  apparatus for wireless communication at a network device ( fig.4, eNB  ), comprising: a processor ( fig.4, processor 80 c);memory( fig.4, memory 80 d)  coupled with the processor ( fig.4, processor 80 c);; and instructions stored in the memory  and executable by the processor [0059] The module 80 e may be implemented as an application computer program stored in the memory 80 d , The module 80 e  provides various instructions for performing steps 60-66 in FIG. 3 executed by processor) cause the apparatus to:						determine a default operating mode for user equipment (UE) for a zone corresponding to a location of the network device [0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and  [0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex, 							 transmit control information indicating the default operating mode to  one or more UEs in the zone[0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and [0048] discloses the UEs in the center cell area (i.e. first zone) utilizes a full-duplex, and the UEs which are closer to the cell boarder (i.e. second zone) utilizes half-duplex;and							 communicate with the one or more UEs in the zone based at least in part on the indication of the default operating mode[0054] discloses the network communicates with the UEs using the configured time dependence of the operational mode. [0046] the time dependent partial full-duplex operation including bandwidth allocations for the full-duplex and half-duplex periods.											Pirskanen does not explicitly disclose wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in a same time period;	 											Abedini et al US 2019 / 0140812 A1 discloses wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period [0079] the selected duplex mode may be a full duplex mode, in which the base station  or UE  may transmit and receive communications in the same time resources  of a TTI  (i.e. a same time period) or 									 a half duplex mode supporting uplink or downlink communications by the UE in a same time period [0079] the selected duplex mode may be a half-duplex mode, in which the base station  or UE  may transmit or receive communications, in the same time resources of a TTI (i.e. same time period). A half-duplex mode may be a transmission mode or a reception mode. 		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the default operating mode comprises a full duplex mode supporting uplink and downlink communications by the UE in a same time period or a half duplex mode supporting uplink or downlink communications by the UE in a same time period, as taught by Abedini ,in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).	
Regarding claims 2 and 16 , the combination of Pirskanen and Abedini discloses all features with respect to claims 1 and 15,respectively.							Pirskanen further discloses wherein the control information is received via a system information block (SIB) [0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information (i.e. a system information block (SIB)).	
Regarding claims 3 and 25, the combination of Pirskanen, and Abedini discloses all features with respect to claims 1and 24, respectively.							Pirskanen does not explicitly disclose determining one or more communication parameters associated with the selected operating mode.							Abedini et al US 2019 / 0140812 A1 discloses determining one or more communication parameters associated with the selected operating mode [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating determining one or more communication parameters associated with the operating mode, as taught by Abedini, in order to select duplex mode: a full duplex mode or A half-duplex mode (see Abedini [0079]).	Regarding claims 4 and 26, the combination of Pirskanen and Abedini discloses all features with respect to claims 3 and 25, respectively.							Pirskanen does not explicitly disclose wherein determining the one or more communication parameters comprises: receiving control information indicating the one or more communication parameters associated with the selected operating mode.				Abedini et al US 2019 / 0140812 A1 discloses wherein determining the one or more communication parameters [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters) comprises: receiving control information indicating the one or more communication parameters associated with the selected operating mode [0078]-[0079] discloses   receive an indication of a duplex mode for the communications from one or more control nodes, and may determine the duplex mode based on the received indication. Wherein the selected duplex mode may be a full duplex mode or a half-duplex mode) and [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters).								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein determining the one or more communication parameters comprises: receiving control information indicating the one or more communication parameters associated with the operating mode, as taught by Abedini, in order to select duplex mode: a full duplex mode or A half-duplex mode (see Abedini [0079]).
Regarding claims 17and 28, the combination of Pirskanen and Abedini discloses all features with respect to claim 15 and 27, respectively.							Pirskanen does not explicitly disclose determining one or more communication parameters associated with the default operating mode; and transmitting control information indicating the one or more communication parameters associated with the default operating mode.					
Abedini et al US 2019 / 0140812 A1 discloses determining one or more communication parameters associated with the default operating mode [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters); and transmitting control information indicating the one or more communication parameters associated with the default operating mode. [0078]-[0079] discloses   receive an indication of a duplex mode for the communications from one or more control nodes, and may determine the duplex mode based on the received indication. Wherein the selected duplex mode may be a full duplex mode or a half-duplex mode) and [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters).							
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein selecting between the full duplex mode and the half duplex mode comprises:  receiving control information indicating the operating mode, as taught by Abedini, in order to select duplex mode: a full duplex mode or a half-duplex mode (see Abedini [0079]).		
Regarding claims 5, 18 and 29, the combination of Pirskanen and Abedini discloses all features with respect to claims 3,17, and 28 respectively.							Pirskanen does not explicitly disclose wherein the one or more communication parameters comprise a beam, a beam direction, a modulation and coding scheme, a number of layers, a power configuration, a timing configuration, or a combination thereof.	Abedini et al US 2019 / 0140812 A1 discloses wherein the one or more communication parameters comprise a beam, a beam direction, a modulation and coding scheme, a number of layers, a power configuration, a timing configuration, or a combination thereof [0039] discloses the wireless device selects a duplex mode based on the determined set of power configurations (i.e. one or more communication parameters).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the one or more communication parameters comprise a beam, a beam direction, a modulation and coding scheme, a number of layers, a power configuration, a timing configuration, or a combination thereof, as taught by Abedini, in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).		

Regarding claim 6, the combination of Pirskanen and Abedini discloses all features with respect to claim 1.											Pirskanen discloses wherein selecting the operating mode for the UE in the zone comprises: receiving control information indicating the operating mode[0046] discloses the network configures the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information), wherein[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,.

Regarding claim 11, the combination of Pirskanen and Abedini discloses all features with respect to claim 1.									Pirskanen further discloses transmitting, to one or more other UEs in the zone, an indication of the selected operating mode and an indication of the zone[0046]-[0048] discloses the network may configure the time dependent partial full-duplex operation (i.e.indication), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information, wherein the network configures a full-duplex operational mode for a portion of the UEs(i.e. one or more other UEs) comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs(i.e. (i.e. one or more other UEs) in the center cell area(i.e. first zone ) utilizes a  full-duplex, and the network configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs(i.e. one or more other UEs) which are closer to the cell boarder(i.e. second zone)  may be half-duplex.	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pirskanen et al. US 20130188530 A1 in view of Abedini et al US 20190140812 A1 in view of Abedini et al US 20210392650 A1, refer as Abedini_650. 							
Regarding claim 7, the combination of Pirskanen and Abedini discloses all features with respect to claim 1.											Pirskanen further discloses wherein selecting operating mode in the zone [0047]-[0048] disclose  the network may configure the half-duplex operational mode for the UEs which are closer to the cell boarder(i.e. second zone) to reduce interference (e.g., UE-UE interference and/or self-interference) and  The UEs in the center cell area(i.e. first zone) utilize a partial full-duplex with smaller transmission powers  to cause less self-interference.   				The combination of Pirskanen and Abedini does not explicitly disclose performing measurements to determine an amount of interference; 					selecting the operating mode based at least in part on the performing the measurements; and transmitting a measurement indication comprising an indication of the amount of interference.												Abedini et al US 20210392650 A1 discloses performing measurements to determine an amount of interference [0093] discloses the UE  may determine a level of self-interference (i.e. an amount of interference )of the received beam; 							selecting the operating mode based at least in part on the performing the measurements [0093] discloses the UE operates in a mode (e.g., half-duplex, full-duplex) based on the determined level of self-interference); and 								transmitting a measurement indication comprising an indication of the amount of interference [0093] discloses UE transmits a report including an indication of the measured level of self-interference (i.e. the amount of interference).							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen and Abedini by incorporating performing measurements to determine an amount of interference; selecting the operating mode based at least in part on the performing the measurements; and transmitting a measurement indication comprising an indication of the amount of interference, as taught by Abedini_650, in order to select duplex mode: a full duplex mode or A half-duplex mode based on  interference measurement (see Abedini_650 [0093]).							Regarding claim 8, the combination of Pirskanen, Abedini and Abedini_650   discloses all features with respect to claim 7.									The combination of Pirskanen and Abedini does not explicitly disclose wherein the measurements comprise a clutter measurement, an interference measurement, or some combination thereof.											Abedini et al US 20210392650 A1 discloses wherein the measurements comprise a clutter measurement [0103]The UE performs clutter echo detection (i.e. a clutter measurement) associated with transmit beams or receive beams of the UE , the UE may operate in a mode (e.g., half-duplex communication, full-duplex communication) based on the clutter echo detection), 												an interference measurement [0093] discloses The UE determines a level of self-interference (i.e. an interference measurement ) of the received beam. The UE operates in a mode (e.g., half-duplex, full-duplex) based on the determined level of self-interference), or some combination thereof.											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen and Abedini by incorporating wherein the measurements comprise a clutter measurement, an interference measurement, or some combination thereof., as taught by Abedini_650, in order to select duplex mode: a full duplex mode or A half-duplex mode based on interference measurement (see Abedini_650 [0093]).										Regarding claim 9 , the combination of Pirskanen ,Abedini and Abedini_650   discloses all features with respect to claim 7.								Pirskanen does not explicitly disclose wherein the selected operating mode is different than the default operating mode.										Abedini et al US 2019 / 0140812 A1 discloses wherein the selected operating mode is different than the default operating mode [0100]-[0103] discloses The wireless device  may transmit and/or receive first duplexing mode communications  based on the power configurations, when the first duplex mode is a full duplex mode (i.e. default operating mode), when The wireless device determine a change in the power configuration . The wireless device may determine a second duplex mode based on the new power configurations, the second duplex mode is a half-duplex mode (i.e. the operating mode), where the full duplex mode is different the half-duplex mode.									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the selected operating mode is different than the default operating mode, as taught by Abedini, in order to select duplex mode: a full duplex mode or A half-duplex mode (see Abedini [0079]).			Claims 13-14,19-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pirskanen et al. US 20130188530 A1 in view of Abedini et al US 20190140812 A1 in view of Hui el al WO2021237385A1
Regarding claim 13, the combination of Pirskanen and Abedini discloses all features with respect to claim 1.
Pirskanen  discloses wherein selecting operating mode for UE in the zone[0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and  [0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex


												The combination of Pirskanen and Abedini does not explicitly disclose wherein selecting operating mode for UE is based at least in part on a relative velocity between the UE and a second UE and a quality of service requirement.							Hui el al WO2021237385A1 discloses selecting operating mode for UE is based at least in part on a relative velocity between the UE and a second UE and a quality of service requirement [0073] the UE compares the BLER to a threshold. If the BLER is equal to or greater than the threshold (e.g., the level of interference satisfies the interference threshold), the UE 115 falls back to a half-duplex mode for sidelink communications, and if the BLER is below the threshold, the UE continues operating in a full-duplex mode. 						(Examiner’s note : (comparing  BLER to the threshold) teaches  a quality of service requirement).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen and Abedini by incorporating wherein selecting operating mode for UE is based at least in part on a relative velocity between the UE and a second UE and a quality of service requirement, as taught by Hui, in order to select duplex mode : a full duplex mode or a half-duplex mode (see Hui [0073]).		Regarding claim 14, the combination of Pirskanen and Abedini discloses all features with respect to claim 1.											Pirskanen  discloses wherein selecting operating mode for UE in the zone[0046] discloses the network may configure the time dependent partial full-duplex operation (i.e. control information), which includes bandwidth allocations for the full-duplex and half-duplex periods, for the UEs via system information) and  [0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex




The combination of Pirskanen and Abedini does not explicitly disclose wherein selecting operating mode for UE is based at least in part on a reference signal received power (RSRP) measurement.												Hui el al WO2021237385A1 discloses wherein selecting operating mode for UE is based at least in part on a reference signal received power (RSRP) measurement [0072]-[0073] the UE   measures reference signal received power (RSRP) of the CSI-RSs received on the resources allocated for interference measurements. If the measurement indicates that the level of interference satisfies an interference threshold (e.g., RSRP is below a threshold), the UE falls back to a half-duplex mode; if the measurement indicates that the level of interference is below the interference threshold, the UE continues operating in a full-duplex mode [0034] discloses the UE falls back to a half-duplex mode if the level of interference is above a threshold.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen and Abedini by incorporating wherein selecting operating mode for UE is based at least in part on a reference signal received power (RSRP) measurement, as taught by Hui, in order to select duplex mode : a full duplex mode or a half-duplex mode (see Hui [0072]-[0073]).		
Regarding claims 19 and 30, the combination of Pirskanen and Abedini discloses all features with respect to claim 15 and 27, respectively.							Pirskanen further discloses determining, for a UE in the zone, an operating mode for the UE [0047]-[0048] disclose  the network may configure the half-duplex operational mode for the UEs which are closer to the cell boarder(i.e. second zone) to reduce interference (e.g., UE-UE interference and/or self-interference) and  The UEs in the center cell area(i.e. first zone) utilize a partial full-duplex with smaller transmission powers  to cause less self-interference.   		The combination of Pirskanen and Abedini does not explicitly determining, for a UE, an operating mode for the UE to use based at least in part on determining a number of UEs in the zone, an amount of interference, a signal density, or some combination thereof, and transmitting, to the UE, an indication of the determined operating mode.							Hui el al WO2021237385A1 discloses determining, for a UE, an operating mode for the UE to use based at least in part on determining a number of UEs in the zone, an amount of interference , a signal density, or some combination thereof; [0072]-[0073] discloses the UE 115-e performs one or more measurements on the CSI-IM resources to determine the level of interference (i.e. amount of interference) at the UE 115-e ; the UE 115-e  compare measurement to a threshold to determine whether the self-interference is too high. the UE 115-e falls back to a half-duplex mode for sidelink communications ( e.g., since the UE115-e may determine that the level of interference is too high to support full-duplex communications)), and 										transmitting, to the UE, an indication of the determined operating mode[0075]the UE 115-e may infom1 the UE 115-f of the mode in which the UE 115-e is operating, for example the UE 115-e transmit an indication to the UE 1 l 5-f that the UE 115-e is operating in the half-duplex mode for sidelink communications.							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen and Abedini by incorporating determining, for a UE, an operating mode for the UE to use based at least in part on determining a number of UEs in the zone, an amount of interference , a signal density, or some combination thereof, and transmitting, to the UE, an indication of the determined operating mode, as taught by Hui, in order to select duplex mode : a full duplex mode or a half-duplex mode (see Hui [0072]-[0073]).									Regarding claim20, the combination of Pirskanen, Abedini and Hui   discloses all features with respect to claim 19.										 Pirskanen does not explicitly disclose wherein the operating mode is different than the default operating mode.											Abedini et al US 2019 / 0140812 A1 discloses wherein the operating mode is different than the default operating mode [0100]-[0103] discloses The wireless device  may transmit and/or receive first duplexing mode communications  based on the power configurations, when the first duplex mode is a full duplex mode (i.e. default operating mode), when The wireless device determine a change in the power configuration . The wireless device may determine a second duplex mode based on the new power configurations, the second duplex mode is a half-duplex mode (i.e. the operating mode), where the full duplex mode is different the half-duplex mode.										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating wherein the operating mode is different than the default operating mode, as taught by Abedini, in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pirskanen et al. US 20130188530 A1 in view of Abedini et al US 20190140812 A1 in view of Hui el al WO2021237385A1, in view of Doran US 7636327 B1. 							Regarding claim 21, the combination of Pirskanen, Abedini and Hui   discloses all features with respect to claim 19.									the combination of Pirskanen, Abedini and Hui does not explicitly disclose wherein the operating mode is determined based at least in part on a subscription level of the UE.		Doran US 7636327 B1 discloses wherein the operating mode is determined based at least in part on a subscription level of the UE. (cl6, lines18-20) discloses the choice of whether to operate in half-duplex mode or full-duplex mode depends on user service level (i.e. a subscription level of the UE) (e.g., subscription agreement of the initiating user/station or of the group generally).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen, Abedini and Hui by incorporating wherein the operating mode is determined based at least in part on a subscription level of the UE, as taught by Doran, in order to select duplex mode: a full duplex mode or A half-duplex mode (see Doran (cl6, lines18-20)).	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pirskanen et al. US 20130188530 A1 in view of Abedini et al US 20190140812 A1 in view of Takeda et al US 2021/0250872 A1 in view of Hui el al WO2021237385A1
Regarding claim 22, the combination of Pirskanen, and Abedini discloses all features with respect to claim 15.											the combination of Pirskanen, and Abedini does not explicitly disclose identifying one or more thresholds to be used in determining the default operating mode; and transmitting, to the UE, an indication comprising the one or more thresholds.						Takeda et al : US 2021/0250872 A1 discloses identifying one or more thresholds; and transmitting, to the UE, an indication comprising the one or more thresholds.[0112] a base station may determine(i.e. identify)  the threshold value (i.e. one or more thresholds) , and indicate the threshold value to  the UE through higher layer signaling (for example, MAC-CE, RRC).													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pirskanen, Abedini by incorporating identifying one or more thresholds; and transmitting, to the UE, an indication comprising the one or more thresholds, as taught by Takeda, in order to measure channel quality (for example, RSRP) and comparing the measured channel quality to threshold (see Takeda [0113]).		While the combination the combination of Pirskanen, Abedini and Takeda discloses UE measures channel quality (for example, RSRP) and comparing the measured channel quality to threshold (see Takeda [0113]) and the UE determine reference signal received power (RSRP) is above or below a threshold(see Takeda [0048]), 								but the combination the combination of Pirskanen, Abedini and Takeda does not explicitly discloses one or more thresholds is used in determining the default operating mode.		Hui el al WO2021237385A1 discloses one or more thresholds is used in determining the default operating mode [0072]-[0073] the UE   measures reference signal received power (RSRP) for interference measurements. If the measurement indicates that the level of interference satisfies an interference threshold (e.g., RSRP is below a threshold), the UE falls back to a half-duplex mode; if the measurement indicates that the level of interference is below the interference threshold, the UE continues operating in a full-duplex mode [0034] discloses the UE falls back to a half-duplex mode if the level of interference is above a threshold.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination the combination of Pirskanen, Abedini and Takeda by incorporating one or more thresholds is used in determining the default operating mode, as taught by Hui, in order to select duplex mode: a full duplex mode or a half-duplex mode (see Hui [0072]-[0073]).								
Response to Remarks/Arguments
Applicant’s argument:
Applicant argued, argued that the references cited fails to teach or suggest "selecting an operating mode for the UE in the zone based at least in part on operating conditions in the zone, wherein the selected operating mode comprises the full duplex mode or the half duplex mode and is the same as or different from the indicated default operating mode for the zone," as recited in independent claim 1.

Examiner’s answer:
-Applicant’s argument with respect to the pending claims have been fully considered. Examiner respectfully disagree with the applicant for the following reason:
Pirskanen  discloses wherein the selected operating mode comprises the full duplex mode  or the half duplex mode and is the same as or different from the indicated default operating mode for the zone 
[0048] the network configures a full-duplex operational mode for a portion of the UEs comprised in a cell and located more than a predefined distance from a cell boundary, for example  , The UEs in the center cell area(i.e. first zone ) utilizes a  full-duplex, and configures a half-duplex operational mode for a remaining portion of the UEs comprised in the cell and located less than a predefined distance from the cell boundary, for example, the UEs which are closer to the cell boarder(i.e. second zone)  may be half-duplex,	
Pirskanen does not explicitly disclose selecting an operating mode for the UE based at least in part on operating conditions,
Abedini et al US 2019 / 0140812 A1 discloses
selecting an operating mode for the UE based at least in part on operating conditions, [0089] The wireless device determines a duplex mode for the communications based on level of interference (i.e. operating conditions), for example , the wireless device  selects a full duplex mode when both a transmission and a reception involve a control channel, which may be received with a lower SINR (e.g., a higher interference), the wireless device  selects a half-duplex mode when the transmission and/or reception involve a data channel, which should be received with a larger SINR (e.g., a smaller interference).  Wherein [0093] The wireless device transmits and/or receives communications based on the power configurations and the duplex mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pirskanen by incorporating selecting an operating mode for the UE based at least in part on operating conditions, ,as taught by Abedini ,in order to select duplex mode : a full duplex mode or A half-duplex mode (see Abedini [0079]).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the claim 1 as argued by applicants. The cited passage teaches also the other independent claims, and the dependent claims, as well.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478